Case 2:15-cr-20804-BAF-APP ECF No. 170, PageID.2183 Filed 12/29/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA

       Plantiff,                           CRIMINAL NO. 2:15-cr-20804

-vs-                                       HON. BERNARD A. FRIEDMAN

D-1 JOHN HAMILTON,

       Defendant.


            ORDER GRANTING UNOPPOSED MOTION FOR EARLY
                TERMINATION OF SUPERVISED RELEASE

       Upon consideration of Defendant Hamilton’s [ECF No. 169] Unopposed

Motion for Early Termination of Supervised Release, IT IS HEREBY ORDERED

THAT:

       1.     Defendant Hamilton’s Motion is GRANTED;

       2.     Defendant Hamilton’s supervised release will be hereby terminated on

Monday, January 4, 2021.



       SO ORDERED.

                                         s/Bernard A. Friedman
Dated: December 29, 2020                 Bernard A. Friedman
       Detroit, Michigan                 Senior United States District Judge
